                                      November 11, 2019

VIA ECF
Honorable Anne Y. Shields
United States Magistrate Judge
United States District Court
Eastern District of New York
Long Island Federal Courthouse
100 Federal Plaza
Central Islip, New York 11722


              Re:     Nancy Manz v. Eileen Giagrasso, Manuella Ignasio, Patrice Kelly,
                      Richard Murphy, and Lori Raffinetti,
                      Docket No.: 18-CV-05171 (JS) (AYS)

Dear Magistrate Judge Shields:

        As Your Honor is aware, this firm represents the Defendants in the above-referenced
matter. We respectfully request that the motion hearing regarding Plaintiff’s motion to amend
her Complaint, currently scheduled for November 13, 2019 at 10:30a.m. be adjourned due to a
scheduling conflict. Plaintiff has consented to this request. Both parties are available on
November 14, November 21, or November 27, if such time works with the Court’s schedule.
This is Defendants’ first request for an adjournment.

       Thank you for Your Honor’s consideration in this matter.

                                                           Respectfully submitted,

                                                           /s/ MED

                                                           Mary Ellen Donnelly

cc:    Nancy Manz
       Plaintiff, Pro Se
